     Case 3:21-cv-00003-X-BT Document 6 Filed 02/02/21            Page 1 of 1 PageID 25



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


KEVIN JEROME JONES,                         §
          Petitioner,                       §
                                            §
v.                                          §      No. 3:21-cv-00003-X (BT)
                                            §
DIRECTOR, TDCJ-CID, et al,                  §
          Respondents.                      §

                                           ORDER

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case on January 6, 2021. The District Court has made a de novo review of those portions of

the proposed findings and recommendation to which objection was made. Any objections are

overruled, and the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

        Signed this 2nd day of February, 2021.



                                     _________________________________
                                     BRANTLEY STARR
                                     UNITED STATES DISTRICT JUDGE
